            CASE 0:20-cv-01929-SRN-HB Doc. 21 Filed 10/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

       Plaintiff,

       v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

       Defendant.


     [PROPOSED] ORDER ON JAMIE KREIL’S EMERGENCY MOTION FOR
     TERMINATING SANCTIONS, A TEMPORARY RESTRAINING ORDER,
                      AND ATTORNEYS’ FEES

        This matter is before the Court on Defendant Jamie Kreil’s Emergency

Motion for Terminating Sanctions, a Temporary Restraining Order, and

Attorneys’ Fees. Having reviewed the parties’ related filings and heard oral

argument, and for good cause shown, it is hereby

        ORDERED that the Motion is GRANTED.

        It is further ORDERED that:

1.      Fredin’s Amended Complaint is DISMISSED WITH PREJUDICE;

2.      Fredin is ORDERED to remove and not re-post the false and harassing

        matter set out in the web publications listed in paragraph 6 of the

        Declaration of Anne Lockner, as reflected in the exhibits to that

        declaration, similar false and harassing matter; and


                                          1
       CASE 0:20-cv-01929-SRN-HB Doc. 21 Filed 10/21/20 Page 2 of 2




3.   Fredin is further ORDERED to pay Defendant her reasonable fees and

     costs incurred in bringing this Motion, in an amount to be determined

     through further briefing.

IT IS SO ORDERED.



Dated: _________________           ______________________________________
                                   The Honorable Susan Richard Nelson
                                   United States District Judge




                                      2
